Name: Council Regulation (EEC) No 1467/81 of 26 May 1981 extending the period of application of Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 114 Official Journal of the European Communities 28 . 5 . 81 COUNCIL REGULATION (EEC) No 1467/81 of 26 May 1981 extending the period of application of Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is necessary to extend these measures for the second time, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Protocol, to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ^), shall be concluded to take account of the accession of the Hellenic Republic ; Whereas, pending the conclusion of this Protocol, the Council took autonomous measures by Regulation (EEC) No 438/81 (2 ), expiring on 31 March 1981 , and extended for the first time these measures by Regula ­ tion (EEC) No 846/81 (3 ), expiring on 31 May 1981 ; Regulation (EEC) No 438/81 shall be amended as follows : In the first paragraph of Article 1 , '31 May 1981 ' shall be replaced by '31 July 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1981 . For the Council The President D. F. van der MEI (') OJ No L 130, 27 . 5 . 1980, p . 2 . (2) OJ No L 53, 27 . 2 . 1981 , p . 1 . (3 OJ No L 85, 1 . 4 . 1981 , p . 64 .